Citation Nr: 0947695	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  05-06 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral pes 
planus.  

2.  Entitlement to service connection for a neurological 
disorder of the bilateral lower extremities, to include 
polyneuropathy and tarsal tunnel syndrome, claimed as 
secondary to bilateral pes planus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1951 to May 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the January 2004 and March 2006 rating 
decisions of the St. Petersburg, FL, Regional Office (RO) of 
the Department of Veterans Affairs (VA).

The Board observes that the RO originally characterized the 
Veteran's claim as entitlement to service connection for 
polyneuropathy of the bilateral lower extremities.  In 
reviewing the Veteran's claim that was submitted in December 
2005, the Board acknowledges that the Veteran requested 
service connection for polyneuropathy and possible nerve 
damage.  In connection with his claim, the Veteran submitted 
a medical record revealing a provisional diagnosis of 
diabetic neuropathy and an impression of polyneuropathy of 
the bilateral lower extremities.  See November 2005 VA 
treatment record.  However, the Board observes that the 
medical evidence also includes a diagnosis of tarsal tunnel 
syndrome, which involves the impingement of the posterior 
tibial nerve and causes pain, numbness, and tingling in the 
feet.  See private treatment records.  Consequently, in 
construing the Veteran's description of his claim liberally, 
the Board finds that the issue on appeal is more 
appropriately characterized as entitlement to service 
connection for a neurological disorder of the bilateral lower 
extremities, to include polyneuropathy and tarsal tunnel 
syndrome,.  The Board notes that the RO has not specifically 
adjudicated a claim for service connection for tarsal tunnel 
syndrome; however, such a claim is reasonably raised by the 
record as determined by the Veteran's description of his 
claim.  Thus, the Board finds that a claim for service 
connection for tarsal tunnel syndrome has been raised and is 
properly before it.  See Clemons v. Shinseki, 23 Vet.App. 1, 
5 (2009)  (Although the Veteran's claim identifies a specific 
diagnosis, it cannot be a claim limited only to that 
diagnosis, but must rather be considered a claim for any 
related disability that may reasonably be encompassed by 
several factors including: the claimant's description of the 
claim; the symptoms the claimant describes; and the 
information the claimant submits or that the Secretary 
obtains in support of the claim.).  Thus, the issue has been 
characterized as shown on the title page.  

The Veteran testified at a personal hearing before the 
undersigned, sitting at the RO in January 2008.  A transcript 
of the hearing is associated with the claims file.  

The record reflects that additional private medical evidence 
was submitted directly to the Board without a waiver of 
agency of original jurisdiction review.  38 C.F.R.   § 
20.1304.  The submitted evidence consists of a private 
medical opinion regarding the etiology of the Veteran's 
bilateral pes planus.  Although the Veteran did not submit a 
waiver with this evidence, there is no prejudice to the 
Veteran by proceeding without a waiver as the claim is being 
granted in full.   

In March 2008, the Board remanded the case for additional 
evidentiary development, to include a new VA medical 
examination and to obtain treatment records.  The case has 
now been returned to the Board for further appellate 
consideration.  As a preliminary matter, the Board observes 
that the remand directives have been substantially completed, 
and, thus, a new remand is not required to comply with the 
holding of Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  The Veteran was found to have pes planus on his pre-
induction examination report, and therefore, he had pes 
planus that preexisted his entrance into active service.

2.  In resolving the benefit of the doubt in favor of the 
Veteran, the competent medical evidence of record is in 
equipoise as to whether the Veteran's pre-existing bilateral 
pes planus was permanently aggravated by active service.  

3.  Tarsal tunnel syndrome (claimed as polyneuropathy and a 
nerve damage of the feet) is the result of service-connected 
bilateral pes planus.  


CONCLUSIONS OF LAW

1.  Bilateral pes planus was aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 1153 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 
(2009).

2.  The Veteran's tarsal tunnel syndrome is proximately due 
to or the result of the service-connected bilateral pes 
planus.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.159, 3.102, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  In this case, 
the Board is granting in full the benefits sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.

I.	Service Connection for bilateral pes planus

The Veteran contends that his bilateral pes planus pre-
existed service and that it was aggravated by his active 
service.  Specifically, the Veteran reported that the duty he 
experienced such as guard duty standing for hours, marching 
for hours with weighted backpack, and patrolling the Russian 
border for many hours, days, and weeks without adequate 
breaks aggravated his bilateral pes planus.   

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. § 1110 (West 2002). 

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

A Veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2002); 
38 C.F.R. § 3.304(b) (2009).

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  See 38 
U.S.C.A. § 1153 (West 2002); 38 C.F.R.     § 3.306 (2008).  
"Clear and unmistakable evidence" is a more formidable 
evidentiary burden than the preponderance of the evidence 
standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) 
[noting that the "clear and convincing" burden of proof, 
while a higher standard than a preponderance of the evidence, 
is a lower burden to satisfy than that of "clear and 
unmistakable evidence"].  It is an "onerous" evidentiary 
standard, requiring that the preexistence of a condition and 
the no-aggravation result be "undebatable."  See Cotant v. 
West, 17 Vet. App. 116, 131 (2003) citing Laposky v. Brown, 4 
Vet. App. 331, 334 (1993).

A pre-existing disease or injury will be presumed to have 
been aggravated by service only if the evidence shows that 
the underlying disability underwent an increase in severity; 
the occurrence of symptoms, in the absence of an increase in 
the underlying severity, does not constitute aggravation of 
the disability.  See Davis v. Principi, 276 F.3d 1341, 1345 
(Fed. Cir. 2002); 38 C.F.R. § 3.306(a) (2009).

A finding of aggravation is not appropriate in cases where 
the evidence specifically shows that the increase is due to 
the natural progress of the disease.  Furthermore, temporary 
or intermittent flare-ups of a pre-existing disease during 
service are not sufficient to be considered aggravation of 
the disease unless the underlying condition, as contrasted to 
symptoms, worsens.  See Jensen v. Brown, 4 Vet. App. 304, 
306-7 (1993); Hunt v. Derwinski, 1 Vet. App. 292 (1991).

In this case, the Veteran's pre-induction examination report, 
dated in February 1951, shows a diagnosis of pes planus with 
mild bulging of inner borders, strong to test, not considered 
disabling (ND).  Accordingly, the Board finds that the 
presumption of sound condition at service entrance does not 
attach in this case.  See Crowe v. Brown, 7 Vet. App. 238, 
245 (1994); see also Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).

With respect to the question of aggravation during active 
duty, the Board notes that  the service treatment records 
contain several complaints related to the Veteran's pes 
planus.  The August 1951 record reveals that the Veteran 
complained of painful feet.  It was noted that the Veteran's 
feet were flat with a minimal amount of pronation.  In a July 
1952 service treatment record, the Veteran again complained 
of painful flat feet.  It was noted that the Veteran was to 
be fit with arch supports.  The Board observes that the May 
1953 separation examination report was negative for any 
notation regarding pes planus, the examination is considered 
"suspect" as the pre-induction examination report diagnosed 
the Veteran with pes planus.    

However, despite the Veteran's complaints of painful feet and 
the fitting of arch supports during active service, there is 
conflicting medical evidence as to whether the Veteran's pre-
existing bilateral pes planus was aggravated by active 
service.  

The Veteran was afforded a VA examination in February 2009.  
The examiner reviewed the claims file and a somewhat 
ambiguous medical opinion.  The examiner stated that there 
had been no permanent increase in severity of the inherent 
pathology of the Veteran's pes planus beyond its natural 
progression.  The examiner noted that he believed that the 
Veteran's progressive symptomatology was well-documented.  He 
did not believe that the Veteran's service-related activities 
were directly related.  Inherent in the condition were 
progressive degenerative changes associated with the 
rearfoot, mid foot and to a lesser extent forefoot.  However, 
the examiner also stated that there was no evidence that 
renders it undebatable that the Veteran's pre-existing 
condition of pes planus was worsened by his military service.  
The statement that there was "no evidence that renders it 
undebatable" suggests that the examiner unable to find clear 
and unmistakable evidence that the increase in severity of 
the Veteran's pes planus was due to natural progression.  
Given the conflict of findings, the Board ascribes little 
probative value to this opinion.

In contrast, the Veteran's private physician, Dr. S. has 
provided several medical opinions attributing the Veteran's 
current bilateral pes planus to active service.  In an 
October 2009 record, Dr. S. noted that the Veteran's 
preexisting disability (pes planus 2 degrees with mild 
bulging of inner borders; pre-induction examination on 
February 12, 1951) was definitely aggravated on active duty 
in the U.S. Army.  It was noted that the service treatment 
records supported his opinion and conclusion that the 
Veteran's condition was aggravated by military service as 
opposed to natural progression.  Dr. S. explained that the 
Veteran's feet were examined on August 2, 1951 and that the 
feet were flat but with a minimal amount of pronation.  The 
feet were strong and flexible and the Veteran would be 
treated with a Thomas heel & 1/8" medial heel wedge.  
Further, on July 11, 1952, it was noted that the Veteran was 
fitted with arch supports for his progressively painful flat 
feet.  On December 19, 2007, the VA progress note diagnosed 
the Veteran's condition as severe bilateral pes planus.  
Therefore, the aforementioned corroborated his opinion that 
the army service aggravated the Veteran's condition as 
opposed to natural progression because natural progression of 
his pes planus condition would not have resulted in severe 
bilateral pes planus.  Further, Dr. S. noted that his 
conclusion was based on 29 years of experience with other 
patients, on the Veteran's history, clinical findings, and 
testing.  Thus, Dr. S. opined that it was more likely that 
the service related duty aggravated the Veteran's pes planus 
as opposed to natural progression.  

As noted above, a pre-existing injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless clear and unmistakable evidence shows that the 
increase in disability was due to the natural progress of the 
disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a).  Although the February 2009 VA examiner provided a 
somewhat negative opinion, given the fact that Dr. S. opined 
that the Veteran's pre-existing pes planus was aggravated as 
opposed to the natural progression of the disease, the Board 
cannot conclude that the evidence clearly and unmistakably 
shows that the Veteran's bilateral pes planus was not 
aggravated by service.  See Cotant v. West, 17 Vet. App. 116, 
131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 
(1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 
(1991)) and Vanerson, 12 Vet. App. at 258, 261; id. at 263 
(Nebeker, C.J., concurring in part and dissenting in part).  
Therefore, resolving any reasonable doubt in the Veteran's 
favor, the Board finds that bilateral pes planus was 
permanently aggravated during the Veteran's active service.  
See also Mariano v. Principi, 17 Vet. App. 305, 312 (2003) 
(VA may not order additional development for the sole purpose 
of obtaining evidence unfavorable to a claimant).

III.	Service Connection for a neurological disorder of the 
bilateral lower extremities to include polyneuropathy tarsal 
tunnel syndrome. 

Under section 3.310(a) of VA regulations, service connection 
may be established on a secondary basis for a disability 
which is proximately due to or the result of service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
proximately caused by or (b) proximately aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439, 448 (1995) (en banc).  Where a service-connected 
disability aggravates a nonservice-connected condition, a 
Veteran may be compensated for the degree of disability (but 
only that degree) over and above the degree of disability 
existing prior to the aggravation.  Allen, 7 Vet. App. at 
448. Temporary or intermittent flare-ups of symptoms of a 
condition, alone, do not constitute sufficient evidence of 
aggravation unless the underlying condition worsened.  Cf. 
Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The provisions of 38 C.F.R. § 3.310 were amended, effective 
from October 10, 2006; however, the new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  Consequently, the Board will apply the 
older version of 38 C.F.R. § 3.310, which is more favorable 
to the claimant because it does not require the establishment 
of a baseline before an award of service connection may be 
made.

In order to establish entitlement to service connection on 
this secondary basis, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus (i.e., link) 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Private treatment record reveals treatment for a neurological 
disorder of the lower extremities.  Diagnoses of tarsal 
tunnel syndrome as well as polyneuropathy of the lower 
extremities (feet) have been rendered.  The Veteran is also 
service connected for pes planus.  Therefore, elements (1) 
and (2) of the Wallin analysis have been met.  The 
outstanding question therefore is whether there is medical 
evidence establishing a nexus (i.e., link) between the 
service-connected bilateral pes planus and the Veteran's 
neurological disorder of the feet.  

The Board notes that the February 2009 VA opinion included 
the finding that the Veteran has a well-documented history of 
diabetes mellitus and degenerative spinal changes, involving 
L3-S1, both of which may produce some of, if not most of, the 
Veteran's current symptomatology.  Such suggests that 
examiner was attributing the Veteran's neurological 
complaints of the lower extremities to non-service connected 
disabilities.  However, the examiner did not specifically 
rule-out pes planus.  

By contrast, the Board's attention is directed to an April 
2006 report from Dr. S. that references the Veteran's 
complaints of tingling and numbness in the lower extremities 
and pain that radiates into his legs, and that includes a 
diagnosis of tarsal tunnel syndrome, secondary to service-
related severe progressive pes planovalgus bilaterally.  Dr. 
S. noted that the Veteran's circumstances based on history 
and findings are service-related.  According to the Merck 
Manual, tarsal tunnel syndrome is the compression the tarsal 
tunnel nerve that result in pain and numbness that extends 
from the heel across the plantar surface to the toes.  There 
is no medical evidence indicating that the Veteran's tarsal 
tunnel syndrome was caused by a specific source other than 
his service-connected bilateral pes planus.  Thus, Wallin 
element (3) is also satisfied.

Resolving all doubt in his favor, the Board is of the opinion 
that the Veteran has met all requirements needed to establish 
secondary service connection for tarsal tunnel syndrome.  
Therefore, the benefits sought on appeal are granted.  


ORDER

Entitlement to service connection for pes planus is granted.  

Entitlement to service connection for tarsal tunnel syndrome 
(claimed as polyneuropathy and nerve damage of the bilateral 
lower extremities) is granted.  



____________________________________________
MICHAEL A. HERMAN	
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


